 


Exhibit 10.1


EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (the “Agreement”) dated this 1st day of May, 2008 is
made and entered into by and between CITIZENS FINANCIAL BANK (the “Bank”), a
federally chartered savings bank, and Thomas F. Prisby (the “Executive”), a
resident of the State of Illinois,


WITNESSETH:


WHEREAS, the Executive is presently employed as an officer of the Bank and CFS
Bancorp, Inc. (the “Corporation”) (together, the “Employers”);


WHEREAS, the Employers desire to be ensured of the Executive’s continued active
participation in the business and senior management of the Employers, and the
Executive desires to continue to actively participate in the business and senior
management of the Employers;


WHEREAS, the Corporation and the Bank desire to enter into separate agreements
with the Executive with respect to his employment by each of the Employers; and


WHEREAS, in order to induce the Executive to remain in the employ of the
Employers and in consideration of the Executive’s agreeing to remain in the
employ of the Employers, the parties desire to specify in this Agreement the
employment arrangement between the Bank and the Executive as well as certain
restrictions, covenants, agreements and severance payments of the Bank and/or
the Executive.


NOW THEREFORE, in consideration of the foregoing recitals, the mutual agreements
herein contained, and upon the other terms and conditions hereinafter provided,
the parties hereby agree as follows:


1)  
Definitions.



The following words and terms shall have the meanings set forth below for the
purposes of this Agreement:
 


a)  
Average Annual Compensation.  The Executive’s “Average Annual Compensation” for
purposes of this Agreement shall be deemed to mean the average Base Salary, cash
bonuses, vested amounts allocated to the Executive under the ESOP and the
Corporation’s vested matching contributions made to the Executive’s account
under the Corporation’s 401(k) plan for the three fiscal years preceding the
Executive’s Date of Termination.



b)  
Base Salary.  “Base Salary” shall have the meaning set forth in Section 4(a)
hereof.



c)  
Corporation Agreement.  “Corporation Agreement” means the employment agreement
between the Corporation and the Executive dated of even date herewith.

 
 

--------------------------------------------------------------------------------



 
d)  
Cause. Termination of the Executive’s employment for “Cause” shall mean
termination by the Bank because of any of the following by the Executive:



 
i)
any incompetence or intentional failure by the Executive in performing his
services or carrying out his duties and responsibilities under this Agreement;
or



 
ii)
any dishonesty, fraud, theft or embezzlement by the Executive; or



 
iii)
any willful misconduct or breach of fiduciary duty involving personal profit by
the Executive; or



 
iv)
any willful or knowing violation by the Executive of any law, statute, rule,
regulation or government requirement (other than traffic violations or similar
offenses) or any final cease and desist order; or



 
v)
any material and intentional noncompliance by the Executive with any provision
of any employee handbook, code of conduct or ethics, corporate governance
guidelines or any rule, policy or procedure of either of the Employers as are
currently in effect or as may hereafter be in effect from time to time; or



 
vi)
any material breach by the Executive of any provision of this Agreement.



e)  
Change in Control.  “Change in Control” means the occurrence of any of the
following relating to the Corporation:  (i) an event that would be required to
be reported in response to Item 5.01 of Form 8-K or Item 6(e) of Schedule 14A of
Regulation 14A pursuant to the Securities and Exchange Act of 1934 Act, as
amended (“1934 Act”), or any successor thereto, whether or not any class of
securities of the Corporation is registered under the 1934 Act; (ii) any
“person” is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the 1934 Act), directly or indirectly, of securities of the Corporation
representing 20% or more of the combined voting power of the Corporation’s then
outstanding securities; or (iii) during any period of thirty-six consecutive
months, individuals who at the beginning of such period constitute the Board of
Directors of the Corporation cease for any reason to constitute at least a
majority thereof unless the election, or the nomination for election by
stockholders, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period and, in such case, each new director so approved will be considered for
purposes of this section to have been a director at the beginning of such
period.



            i)
For purposes of the definition of “Change in Control,” a Person or group of
Persons does not include the CFS Bancorp, Inc. Employee Stock Ownership Plan
Trust which forms a part of the CFS Bancorp, Inc. Employee Stock Ownership Plan
(the “ESOP”), or any other employee benefit plan, subsidiary or affiliate of the
Corporation or the Bank, and the outstanding shares of common stock of the
Corporation, on a fully diluted basis, include all shares owned by the ESOP,
whether allocated or unallocated to the accounts of participants thereunder.

 
 
2

--------------------------------------------------------------------------------



 
            ii)  
For purposes of this Agreement (including without limitation the definition of
“Change in Control”), the term “Person” means any natural person,
proprietorship, partnership, corporation, limited liability company,
organization, firm, business, joint venture, association, trust or other entity
and any government agency, body or authority.


 
f)  
Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.



g)  
Date of Termination.  “Date of Termination” shall mean (i) if the Executive’s
employment is terminated for Cause or for Disability, the date specified in the
Notice of Termination, (ii) if the Executive’s employment is terminated for any
other reason (except in the case of death), the date on which a Notice of
Termination is given or as specified in such Notice, and (iii) if the Executive
dies during his employment hereunder, the date of his death.



h)  
Disability.  Termination by the Bank of the Executive’s employment based on
“Disability” shall mean termination because of any physical or mental
impairment, incapacity or condition which qualifies the Executive for disability
benefits under the applicable long-term disability plan or policy maintained by
the Employers or any subsidiary or, if no such plan or policy applies, which
would qualify the Executive for disability benefits under the Federal Social
Security System.



i)  
Good Reason.  Termination by the Executive of the Executive’s employment for
“Good Reason” shall mean termination by the Executive within two years following
a Change in Control of the Corporation based on:



            (i)  
Without the Executive’s express written consent, the failure to elect or to
re-elect or to appoint or to re-appoint the Executive to the offices of Chief
Executive Officer of the Employers or a material adverse change made by the
Employers in the Executive’s functions, duties or responsibilities as Chief
Executive Officer of the Employers as such functions, duties or responsibilities
exist immediately prior to the effective time of the Change in Control;



            (ii)  
Without the Executive’s express written consent, a reduction by either of the
Employers in the Executive’s Base Salary as the same may be increased from time
to time or, except to the extent permitted by Section 4(b) hereof, a reduction
in the package of employee benefits provided to the Executive taken as a whole;



            (iii)  
The principal executive office of the Bank is relocated more than 50 miles from
Munster, Indiana or, without the Executive’s express written consent, either of
the Employers require the Executive to be based anywhere other than where the
Bank’s principal executive office is located or has been relocated as provided
above, except for required travel on business of the Employers;



            (iv)  
Any purported termination of the Executive’s employment for Disability or
Retirement which is not effected pursuant to a Notice of Termination satisfying
the requirements of paragraph (l) below; or

 
 
3

--------------------------------------------------------------------------------



 
            (v)  
The failure by the Bank to obtain the assumption of and agreement to perform
this Agreement by any successor.



 
The Executive must notify the Bank in writing within ninety (90) days of the
initial existence of the circumstances giving rise to a termination of the
Executive’s employment hereunder for Good Reason.  The Bank shall then have
thirty (30) days following the effectiveness of such notice during which it may
cure such circumstances and, if so cured, shall not be required to make any
severance payments pursuant to Section 6(d) hereof.



j)  
IRS. “IRS” shall mean the Internal Revenue Service.



k)  
Key Employee.  “Key Employee” means an employee who is:



i)      An officer of the Corporation having annual compensation greater than
$150,000; or


ii)     A beneficial owner of 5% or more of the outstanding securities of the
Corporation; or


                iii)    A beneficial owner 1% or more of the outstanding
securities of the Corporation and has an annual compensation greater than
$150,000.

 
For purposes of determining who is an officer for purposes of Section 1(k)(i),
no more than 50 employees (or, if lesser, the greater of three or 10% of the
employees) shall be treated as officers, and those categories of employees
listed in Code Section 414(q)(5) shall be excluded.  The $150,000 amount in
Section 1(k)(i) shall be adjusted at the same time and in the same manner as
under Code Section 415(d), except that the base period shall be the calendar
quarter beginning July 1, 2001, and any increase under this sentence which is
not a multiple of $5,000 shall be rounded to the next lower multiple of $5,000.


l)  
Notice of Termination.  Any purported termination of the Executive’s employment
by the Bank for any reason, including without limitation with or without Cause
or upon the occurrence of a Disability, or by the Executive for any reason,
including without limitation with or without Good Reason or upon Retirement,
shall be communicated by written “Notice of Termination” to the other party
hereto.  For purposes of this Agreement, a “Notice of Termination” shall mean a
dated notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, (iii) specifies a Date of
Termination, which shall be not less than thirty (30) nor more than ninety (90)
days after such Notice of Termination is given, except in the case of the Bank’s
termination of the Executive’s employment for Cause, which shall be effective
immediately; and (iv) is given in the manner specified in Section 11 hereof.



m)  
Retirement.  “Retirement” shall mean voluntary termination by the Executive
after the Executive attains the age 55, with at least five years of active
service.

 
n) 
Separation from Service.  “Separation from Service” means the date of the
Executive’s death or Retirement or the date on which the Executive otherwise
experiences a Termination of



4

--------------------------------------------------------------------------------






Employment with the Corporation; provided, however, a Separation from Service
does not occur if the Executive is on military leave, sick leave or other bona
fide leave of absence if the period of such leave does not exceed six (6) months
or, if the leave is for a longer period, so long as the Executive’s right to
reemployment with the Corporation is provided either by statute or by
contract.  For purposes of this paragraph (n), a leave of absence constitutes a
bona fide leave of absence only if there is a reasonable expectation that the
Executive will return to perform services for the Corporation.  If the period of
leave exceeds six (6) months and the Executive’s right to reemployment is not
provided either by statute or contract, there shall be a Separation from Service
on the first date immediately following such six-month period.  Notwithstanding
the foregoing, where a leave of absence is due to any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than six (6) months and
where such impairment causes the Executive to be unable to render the services
or carry out the duties and responsibilities set forth in this Agreement, then a
29-month period of absence may be substituted for such six-month period.  The
Executive shall incur a “Termination of Employment” when a termination of
employment is incurred under Treasury Regulation 1.409A-1(h)(ii).
 
 o)  
Specified Employee.  “Specified Employee” means an employee who is a “Key
Employee” if the Corporation’s stock is publicly traded on an established
securities market.  An employee shall be a Specified Employee for the
twelve-month period beginning on the April 1st following any calendar year in
which the employee is a Key Employee.



 2)  
Term of Employment.



a)  
The Bank hereby employs the Executive as Chairman and Chief Executive Officer,
and the Executive hereby accepts said employment and agrees to render such
services to the Bank on the terms and conditions set forth in this
Agreement.  The term of this Agreement shall be a period of three years
commencing as of the date hereof (the "Commencement Date"), subject to earlier
termination as provided herein.  Reference herein to the term of this Agreement
shall refer to both such initial term and any extended terms.  The Board of
Directors of the Bank shall review on a periodic basis (and no less frequently
than annually) whether to permit further extensions of the term of this
Agreement.  As part of such review, the Board of Directors shall consider all
relevant factors, including the Executive's performance hereunder, and shall
either expressly approve further extensions of the time of this Agreement or
decide to provide notice to the contrary.



b)  
During the term of this Agreement, the Executive shall perform such executive
services for the Bank as may be consistent with his titles and from time to time
assigned to him by the Bank’s Board of Directors. The Executive further agrees
to serve without additional compensation as an officer and director of any of
the Bank's subsidiaries and agrees that any amounts received from such
corporation may be offset against the amounts due hereunder. In addition, it is
agreed that the Bank may assign the Executive to one of its subsidiaries for
payroll purposes.

 
 
5

--------------------------------------------------------------------------------




3)  
Loyalty, Confidentiality and Non-Competition.



a)  
The Executive shall devote his full time and attention and his best efforts to
the performance of his duties and responsibilities under this Agreement.  During
the term of this Agreement, the Executive shall not, at any time or place,
either directly or indirectly, engage in any business or activity in competition
with the business, affairs or interests of the Bank or any of its subsidiaries
or affiliates or be a director, officer, employee or consultant to any bank
holding company, savings and loan holding company, bank, savings and loan
association, credit union, thrift, savings bank, financial services provider or
similar institution, wherever located.



b)  
For a period of three years from the Date of Termination relating to a
termination by the Bank of the Executive’s employment hereunder for Cause or a
Disability or a termination by the Executive of his employment hereunder upon
Retirement, without Good Reason or his election not to extend the term of this
Agreement, the Executive shall not, at any time or place, either directly or
indirectly engage in any business or activity in competition with the business,
affairs or interests of the Bank or any of its subsidiaries or affiliates or be
a director, officer, employee or consultant to any bank holding company, savings
and loan holding company, bank, savings and loan association, credit union,
thrift, savings bank, financial services provider or similar institution within
a fifty (50) mile radius from any present or future office of either of the
Employers or any of their subsidiaries or affiliates.



c)  
For purposes of this Agreement, directly or indirectly engaging in any business
or activity in competition with the business, affairs or interests of the Bank
or any of its subsidiaries or affiliates includes, but is not limited to,
serving or acting as an owner, partner, member, agent, beneficiary, employee,
officer, director or consultant of any Person engaged in any banking, lending,
financial services or other business, operation or activity in which the Bank or
any of its subsidiaries or affiliates is engaged or is actively developing or
pursuing on the Date of Termination; except that nothing herein contained shall
be deemed to prevent or limit the right of the Executive to invest any of his
funds in the capital stock or other securities of any such Person whose stock or
securities are publicly owned or are regularly traded on any national exchange
so long as the Executive is not the beneficial owner of more than 1% of the
outstanding capital stock or securities of such Person, nor shall anything
herein contained be deemed to prevent or limit the right of the Executive to
invest any of his funds in real estate.

 
       d) 
All information relating to business of the Employers or any of their
subsidiaries or affiliates including, but not limited to, that business obtained
or serviced by the Executive, all customer lists, customer information, contact
lists, asset, liability, loan, deposit and investment information, financial
records or information, instruments, documents, papers and other material used
in connection with, and all trade secrets, estimates, projections, goals,
strategies and techniques relating to, such business, shall be the exclusive
property of the Employers or the subsidiary or affiliate.  The Executive shall
maintain the confidentiality of all such information and material that is
confidential, proprietary or not publicly available (other than through a breach
of this Agreement by the Executive or any other impermissible disclosure); none
of it shall be copied, reproduced, duplicated or disclosed without the express
written permission of the Employers (other than in connection with the
performance



6

--------------------------------------------------------------------------------





  
of the Executive’s services hereunder), and the Executive shall return all such
information and materials to the Employers upon their request or upon
termination of employment.  The Executive also agrees that he shall not utilize
such information or materials, either directly or indirectly, for any purposes
except rendering his services and carrying out his duties and responsibilities
hereunder and in furtherance of the Employers’ business, unless otherwise
expressly authorized by the Employers in writing in advance.



e)  
The Executive agrees that, during his employment, and for a period of three
years following the Date of Termination of the Executive’s employment hereunder
for Cause, without Good Reason, upon Retirement, upon the occurrence of a
Disability or the election of the Executive not to extend the term of this
Agreement, the Executive:



            i)  
shall not solicit any of the Employers’ past or current customers or clients for
the benefit of anyone other than the Employers or their subsidiaries or
affiliates;



            ii)  
shall not divulge the names of any of the Employers’ past or then current
customers to any other Person; and



            iii)  
shall not, either directly or indirectly, induce or solicit any person to leave
the employ of either of the Employers.



f)  
The provisions of Sections 3(b), 3(c) and 3(e) hereof shall be construed
independent of any other provision of this Agreement and shall survive any
termination of this Agreement.  The existence of any claim or cause of action of
the Executive against the Bank, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Bank of
Sections 3(b), 3(c) and 3(e) hereof.



g)  
The restrictions and covenants contained in this Section shall be deemed not to
run during all periods of noncompliance, the intention of the parties hereto
being to have such restrictions and covenants apply during the full periods
specified herein.  The Bank and the Executive understand, acknowledge and agree
that the restrictions and covenants contained in this Section are reasonable in
view of the Executive’s position at the Bank, the competitive and confidential
nature of the information of which the Executive has or will have knowledge and
the competitive and the nature of the business in which the Bank and its
subsidiaries and affiliates are or may be engaged.



4)  
Compensation and Benefits.



a)  
The Employers shall collectively compensate and pay the Executive for his
services during the term of this Agreement at an aggregate minimum base salary
of $391,000 per year (“Base Salary”), which may be increased from time to time
in such amounts as may be determined by the Boards of Directors of the Employers
and may not be decreased without the Executive’s express written consent.  In
addition to his Base Salary, the Executive shall be entitled to receive during
the term of this Agreement such bonus payments as may be determined by the
Boards of Directors of the Employers.

 
 
7

--------------------------------------------------------------------------------



 
b)  
During the term of this Agreement, the Executive shall be entitled to
participate in and receive the benefits of any pension, retirement, profit
sharing, equity based compensation, employee stock ownership or other similar
plans made available to employees and executives of the Employers, to the extent
commensurate with his position with the Employers, in accordance with the terms
of the applicable plans and as fixed by the Boards of Directors of the
Employers. The Bank shall not make any changes in such plans which would
adversely affect the Executive’s rights or benefits thereunder, unless such
change is applicable to all executive officers of the Bank and does not result
in a proportionately greater adverse change in the rights of or benefits to the
Executive as compared with any other executive officer of the Bank.  Nothing
paid to the Executive under any plan or arrangement presently in effect or made
available in the future shall be deemed to be in lieu of the Executive’s Base
Salary.  Notwithstanding the foregoing or anything in this Agreement to the
contrary, the Executive understands, acknowledges and agrees that the Employers
may from time to time, in their sole discretion, amend, modify, replace, freeze,
suspend or terminate any or all of the incentive compensation, pension or other
retirement, profit sharing, equity based compensation, employee stock ownership,
perquisite or other plans, benefits and privileges given to employees and
executives of the Employers, as well as any other rules, policies or procedures
applicable to executives of the Employers, but only so long as any such actions
apply to all executive officers of the Bank and do not result in a
proportionately greater adverse change in the rights of or benefits to the
Executive as compared with any other executive officer of the Bank.



c)  
During the term of this Agreement, the Executive shall be entitled to paid
annual vacation in accordance with the policies as established from time to time
by the Boards of Directors of the Employers.  The Executive shall not be
entitled to receive any additional compensation from the Employers for failure
to take a vacation, nor shall the Executive be able to accumulate unused
vacation time from one year to the next, except to the extent authorized by the
Boards of Directors of the Employers.



d)  
In the event the Executive’s employment is terminated due to Disability,
Retirement or death, and provided the Executive is not otherwise receiving
substantially similar benefits from another employer, consultant or otherwise,
the Employers shall provide, at their cost, all existing life and medical
insurance coverage for the Executive and his spouse for a period until they both
become eligible for Medicare coverage.  Thereafter, the Executive may continue,
at his cost, the health insurance coverage as an eligible retried employee under
the Employer’s health and medical benefit plans.



e)  
The Executive’s Base Salary, compensation, benefits and expenses shall be paid
by and allocated between the Corporation and the Bank in the same proportion as
the time and services actually expended by the Executive on behalf of each
respective Employer.



f)  
During the term of this Agreement, the Employers shall provide suitable office
space, desk, chairs, filing cabinets, telephones and other usual and customary
office furniture, fixtures and equipment adequate for the performance of the
duties and responsibilities assigned to the Executive hereunder.

 
 
8

--------------------------------------------------------------------------------



 
g)  
During the term of this Agreement, the Employers shall provide to Executive the
use of an automobile of Executive’s choice with an average annual lease cost not
to exceed $15,000 per year.  The Employers agree to replace the automobile with
a new one at Executive’s request no more often than once every two
years.  Either of the Employers shall pay all automobile operating expenses
incurred by the Executive in the performance of Executive’s duties
hereunder.  Either of the Employers shall procure and maintain in force an
automobile liability policy for the automobile with coverage, including
Executive, in the minimum amount of $1,000,000 combined single limit on bodily
injury and property damage.



h)  
During the term of this Agreement, the Employers shall provide to the Executive,
at the Employer’s cost, all perquisites which all other senior executives of the
Bank are generally entitled to receive, including the payment of his annual dues
at his country club.



5)  
Expenses.  The Employers shall reimburse the Executive or otherwise provide for
or pay for all reasonable expenses incurred by the Executive in furtherance of
or in connection with the business of the Employers, including, but not by way
of limitation, travel expenses and all reasonable entertainment expenses
(whether incurred at the Executive’s residence, while traveling or otherwise),
subject to such reasonable documentation and other limitations and requirements
as may be established by the Boards of Directors of the Employers.  If such
expenses are paid in the first instance by the Executive, the Employers shall
reimburse the Executive therefor.  Any such reimbursement of expenses provided
in this Section 5 shall be made no later than December 31 of the year following
the year in which the expense was incurred.



6)  
Termination.



a)  
The Bank shall have the right at any time, upon prior Notice of Termination, to
terminate the Executive’s employment hereunder for any reason, including without
limitation termination with or without Cause, upon a Disability or the election
of the Bank not to extend the term of this Agreement.  The Executive shall have
the right at any time, upon prior Notice of Termination, to terminate his
employment hereunder for any reason, including without limitation with or
without Good Reason, upon Retirement or the election of the Executive not to
extend the term of this Agreement.



b)  
In the event that (i) the Executive’s employment hereunder is terminated by the
Bank for Cause or upon the election of the Bank not to extend the term of this
Agreement or (ii) the Executive terminates his employment hereunder without Good
Reason or upon the election of the Executive not to extend the term of this
Agreement, the Executive shall in each such case have no right pursuant to this
Agreement to any severance payments, compensation or other benefits for any
period after the applicable Date of Termination.



c)  
In the event that the Executive’s employment hereunder is terminated as a result
of a Disability, Retirement or the Executive’s death during the term of this
Agreement, the Executive shall have no right pursuant to this Agreement to
severance payments, compensation or other benefits for any period after the
applicable Date of Termination, except as provided for in Section 4(d) hereof.

 
 
9

--------------------------------------------------------------------------------



 
d)  
In the event that (i) the Executive’s employment hereunder is terminated by the
Bank without Cause or (ii) the Executive’s employment hereunder is terminated by
the Executive (y) due to a material breach of this Agreement by the Bank, which
breach has not been cured within fifteen (15) days after a written notice of
non-compliance has been given by the Executive to the Employers, or (z) for Good
Reason, then the Bank shall so long as the Executive does not breach this
Agreement following the Date of Termination:



            i)  
pay to the Executive, a cash severance amount equal to three times that portion
of the Executive’s Average Annual Compensation paid by the Bank, in two equal
installments, with the first installment to be paid on the first business day of
the month following the Executive’s Date of Termination and the second
installment to be paid on the first anniversary of the Date of Termination; and



            ii)  
maintain and provide for a period ending at the earlier of (A) the expiration of
the remaining term of employment pursuant hereto prior to the Notice of
Termination or (B) the date of the Executive’s employment by or affiliation with
another employer, consultant or Person (provided that the Executive is entitled
under the terms of such employment or affiliation to benefits substantially
similar to those described in this subparagraph, at the same or lesser cost to
the Executive as under the Bank’s plans, programs and arrangements on the Date
of Termination), the Executive’s continued participation in all group insurance,
life insurance, health and accident insurance, disability insurance and other
welfare benefit plans, programs and arrangements offered by the Bank in which
the Executive was entitled to participate immediately prior to the Date of
Termination (and excluding (x) Base Salary, bonuses and other items of
compensation included in Average Annual Compensation, (y) incentive
compensation, pension or other retirement, profit sharing, equity based
compensation, employee stock ownership or other similar plans, programs or
arrangements of the Bank, and (z) perquisites and any vehicle provided by the
Bank), provided that in the event that the Executive’s participation in any such
plan, program or arrangement as provided in this subparagraph is barred, or
during such period any such plan, program or arrangement is discontinued or the
benefits thereunder are materially reduced, the Bank shall arrange to provide
the Executive with benefits substantially similar to those which the Executive
was entitled to receive under such plans, programs and arrangements immediately
prior to the Date of Termination.



 
Any severance payment made to the Executive under this Agreement shall be offset
against and reduce any severance payment that would otherwise be required to
made to the Executive under the Corporation Agreement.

 
e) 
If at the time of the Executive’s Separation from Service, for any reason other
than death, the Executive meets the definition of a Specified Employee, payment
of all amounts under subsections 6(d)(i) and 6(d)(ii) shall be suspended for six
(6) months following the Executive’s Separation from Service.  In such event,
the first installment shall be paid on the first day following the end of the
six-month suspension period.  The second installment shall be paid no later than
January 15th of the calendar year following the year in which the first
installment was paid.  If the Executive incurs a Separation from Service due to
death, regardless of whether the Executive meets the definition of a Specified
Employee, payment

 
 
10

--------------------------------------------------------------------------------






  
of his benefit shall not be suspended; provided, however, that the six-month
suspension period shall not apply to the provision of any group insurance, life
insurance, health and accident insurance or disability insurance under
subsection 6(d)(ii).

 
f)  
Upon any termination of the Executive’s employment hereunder, the Executive
covenants and agrees (i) to return promptly to the Bank, at the Bank’s
headquarters, all confidential information or materials that are still in the
Executive’s possession or control on his last day of employment with the Bank or
the location of which the Employee knows (including, but not limited to, any
confidential information or materials contained on the Executive’s personal data
assistant or personal or home computer), and (ii) to return promptly to the
Bank, at the Bank’s headquarters, all vehicles, equipment, computers, credit
cards, keys, access cards, passwords and other property of the Bank that are
still in the Executive’s possession or control on his last day of employment or
the location of which the Employee knows, and to cease using any of the
foregoing on and after his last day of employment.



7)  
Limitation of Benefits under Certain Circumstances.  If the payments and
benefits pursuant to Section 6 hereof, either alone or together with other
payments and benefits which the Executive has the right to receive from the
Bank, would constitute a “parachute payment” under Section 280G of the Code, the
payments and benefits payable by the Bank pursuant to Section 6 hereof shall be
reduced, in the manner determined by the Executive, by the amount, if any, which
is the minimum necessary to result in no portion of the payments and benefits
payable by the Bank under Section 6 being non-deductible to the Bank pursuant to
Section 280G of the Code and subject to the excise tax imposed under Section
4999 of the Code.  The parties hereto agree that the present value of the
payments and benefits payable pursuant to this Agreement to the Executive upon
termination shall be limited to three (3) times the Executive’s Average Annual
Compensation.  The determination of any reduction in the payments and benefits
to be made pursuant to Section 6 shall be based upon the opinion of independent
counsel selected by the Bank's independent public accountants and paid by the
Bank.  Such counsel shall be reasonably acceptable to the Bank and the
Executive; shall promptly prepare the foregoing opinion, but in no event later
than sixty (60) days following such counsel’s selection; and may use such
actuaries as such counsel deems necessary or advisable for the purpose.  Nothing
contained herein shall result in a reduction of any payments or benefits to
which the Executive may be entitled upon termination of employment under any
circumstances other than as specified in this Section 7, or a reduction in the
payments and benefits specified in Section 6 below zero.



8)  
Mitigation; Exclusivity of Benefits.



a)  
The Executive shall not be required to mitigate the amount of any benefits
hereunder by seeking other employment or otherwise, nor shall the amount of any
such benefits be reduced by any compensation earned by the Executive as a result
of employment by another employer after the Date of Termination or otherwise so
long as the Executive has not breached this Agreement.  In the event of any
breach of this Agreement by the Executive following the Date of Termination, the
Executive shall immediately repay to the Bank all severance payments paid to him
under Section 6 hereof, plus interest at the rate of 10% per annum from the date
of such breach until all such severance payments have been repaid in full to the
Bank.

 
 
11

--------------------------------------------------------------------------------



 
b)  
The specific arrangements referred to herein are not intended to exclude any
other benefits which may be available to the Executive upon a termination of
employment with the Employers pursuant to employee benefit plans of the
Employers or otherwise.



9)  
Withholding.  All payments required to be made by the Bank hereunder to the
Executive shall be subject to the withholding of such amounts, if any, relating
to taxes and other payroll deductions as the Bank may reasonably determine
should be withheld pursuant to any applicable law or regulation.



10)  
Assignability.  The Bank may, without the consent of the Executive, assign this
Agreement and its rights and obligations hereunder in whole, but not in part, to
any corporation, bank or other Person with or into which the Bank may hereafter
merge or consolidate or to which the Bank may transfer all or substantially all
of its assets, if in any such case such corporation, bank or other Person shall
by operation of law or expressly in writing assume all obligations of the Bank
hereunder as fully as if it had been originally made a party hereto, but may not
otherwise assign this Agreement or its rights and obligations hereunder.  The
Executive may not assign or transfer this Agreement or any rights or obligations
hereunder.



11)  
Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given if (i) delivered by hand; (ii) sent by certified
United States Mail, return receipt requested, first class postage pre-paid;
(iii) sent by overnight delivery service; or (iv) sent by facsimile transmission
if such fax is confirmed immediately thereafter by also mailing a copy of such
notice or other communication by regular (not certified or registered) United
States Mail, first class postage pre-paid, as follows:



a)  
To the Corporation:      CFS Bancorp, Inc.

      Attention: Corporate Secretary
707 Ridge Road
Munster, Indiana  46321
Facsimile: (219) 836-2950


b)  
To the Bank:                Citizens Financial Bank

      Attention: Corporate Secretary
707 Ridge Road
Munster, Indiana  46321
Facsimile: (219) 836-2950


c)  
To the Executive:          Thomas F. Prisby

      Hinsdale, Illinois

 
 
or to such other address or facsimile number as either party hereto may have
furnished to the other in writing in accordance herewith.  The Executive shall
promptly provide any changes to his address, telephone number and facsimile
number to the Bank.

 
 
12

--------------------------------------------------------------------------------



 
 
All such notices and other communications shall be effective (i) if delivered by
hand, when delivered; (ii) if sent by mail in the manner provided herein, two
(2) business days after deposit with the United States Postal Service; (iii) if
sent by overnight delivery service, on the next business day after deposit with
such service; or (iv) if sent by facsimile transmission, on the date indicated
on the fax confirmation page if such fax also is confirmed by regular (not
certified or registered) United States mail.



12)  
Amendment; Waiver.  No provisions of this Agreement may be amended, modified,
waived or discharged unless such amendment, modification, waiver or discharge is
agreed to in writing and signed by the Executive and such officer or officers as
may be specifically designated by the Board of Directors of the Bank to sign on
its behalf.  No waiver by any party hereto at any time of any breach by any
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  The failure or delay of either party at any time to insist
upon the strict performance of any provision of this Agreement or to enforce its
or his rights or remedies under this Agreement shall not be construed as a
waiver or relinquishment of the right to insist upon strict performance of such
provision, or to pursue any of its rights or remedies for any breach hereof, at
a future time.



13)  
Governing Law; Venue.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the State of
Indiana.  Any claim, demand or action relating to this Agreement shall be
brought only in a state court located in Porter County, Indiana.  In connection
with the foregoing, the parties hereto irrevocably consent to the jurisdiction
and venue of such court and expressly waive any claims, defenses or objections
of lack of jurisdiction of or proper or preferred venue by such court.



14)  
Nature of Obligations.  Nothing contained herein shall create or require the
Bank to create a trust of any kind to fund any benefits which may be payable
hereunder, and to the extent that the Executive acquires a right to receive
benefits from the Bank hereunder, such right shall be no greater than the right
of any unsecured general creditor of the Bank.



15)  
Headings.  The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.



16)  
Validity.  The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provisions of this
Agreement, which shall remain in full force and effect; provided, however, if
any provision of Sections 3(b), 3(c) and 3(e) of this Agreement shall be
determined by a court of competent jurisdiction to be unenforceable because of
the provision’s scope, duration, geographic restriction or other factor, then
such provision shall be considered divisible and the court making such
determination shall have the power to reduce or limit (but not increase or make
greater) such scope, duration, geographic restriction or other factor or to
reform (but not increase or make greater) such provision to make it enforceable
to the maximum extent permitted by law, and such provision shall then be
enforceable against the appropriate party hereto in its reformed, reduced or
limited form.

 
 
13

--------------------------------------------------------------------------------



 
17)  
Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same agreement.



18)  
Regulatory Actions.  The following provisions shall be applicable to the parties
to the extent that they are required to be included in employment agreements
between a savings association and its employees pursuant to Section 563.39(b) of
the Regulations Applicable to All Savings Associations, 12 C.F.R. §563.39(b), or
any successor thereto, and shall be controlling in the event of a conflict with
any other provision of this Agreement, including without limitation Section 6
hereof.



a)  
If the Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs pursuant to notice served
under Section 8(e)(3) or Section 8(g)(1) of the Federal Deposit Insurance Act
(“FDIA”) (12 U.S.C. §§1818(e)(3) and 1818(g)(1)), the Bank’s obligations under
this Agreement shall be suspended as of the date of service, unless stayed by
appropriate proceedings.  If the charges in the notice are dismissed, the Bank
may, in its discretion (i) pay the Executive all or part of the compensation
withheld while its obligations under this Agreement were suspended, and (ii)
reinstate (in whole or in part) any of its obligations which were suspended.

 
b)  
If the Executive is removed from office and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) or Section 8(g)(1) of the FDIA (12 U.S.C. §§1818(e)(4) and
(g)(1)), all obligations of the Bank under this Agreement shall terminate as of
the effective date of the order, but vested rights of the Executive and the Bank
as of the date of termination shall not be affected.

 
c)  
If the Bank is in default, as defined in Section 3(x)(1) of the FDIA (12 U.S.C.
§1813(x)(1)), all obligations under this Agreement shall terminate as of the
date of default, but vested rights of the Executive and the Bank as of the date
of termination shall not be affected.

 
d)  
All obligations under this Agreement shall be terminated pursuant to 12 C.F.R.
§563.39(b)(5) (except to the extent that it is determined that continuation of
the Agreement for the continued operation of the Bank is necessary) (i) by the
Director of the Office of Thrift Supervision (“OTS”), or his/her designee, at
the time the Federal Deposit Insurance Corporation enters into an agreement to
provide assistance to or on behalf of the Bank under the authority contained in
Section 13(c) of the FDIA (12 U.S.C. §1823(c)), or (ii) by the Director of the
OTS, or his/her designee, at the time the Director, or his/her designee,
approves a supervisory merger to resolve problems related to operation of the
Bank or when the Bank is determined by the Director of the OTS to be in an
unsafe or unsound condition.  Notwithstanding the foregoing, vested rights of
the Executive and the Bank as of the date of termination shall not be affected.

 
19)  
Regulatory Prohibition.  Notwithstanding any other provision of this Agreement
to the contrary, any payments made to the Executive pursuant to this Agreement,
or otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the Federal Deposit Insurance Act (12 U.S.C. §1828(k)) and the
regulations promulgated thereunder, including 12 C.F.R. Part 359.  In the

 
 
14

--------------------------------------------------------------------------------


 
event of the Executive’s termination of employment with the Bank for Cause, all
employment relationships and managerial duties with the Bank shall immediately
cease regardless of whether the Executive remains in the employ of the
Corporation following such termination.  Furthermore, following such termination
for Cause, the Executive shall not, directly or indirectly, influence or
participate in the affairs or the operations of the Bank.
 
20)  
Payment of Costs and Legal Fees and Reinstatement of Benefits.  In the event any
dispute or controversy arising under or in connection with the Executive’s
termination is resolved in favor of the Executive, whether by judgment,
arbitration or settlement, the Executive shall be entitled to the payment of
(a) all legal fees incurred by the Executive in resolving such dispute or
controversy, and (b) any back-pay, including Base Salary, bonuses and any other
cash compensation, employee benefits and any compensation and benefits due but
not paid to the Executive under this Agreement.

 
21)  
Entire Agreement.  This Agreement embodies the entire agreement between the Bank
and the Executive with respect to the matters agreed to herein.  All prior
agreements between the Bank and the Executive with respect to the matters agreed
to herein are hereby superseded and shall have no force or
effect.  Notwithstanding the foregoing, nothing contained in this Agreement
shall affect the Corporation Agreement which is being executed contemporaneously
herewith.



22)  
Construction.  This Agreement shall be deemed to have been drafted by both
parties hereto.  This Agreement shall be construed in accordance with the fair
meaning of its provisions and its language shall not be strictly construed
against, nor shall ambiguities be resolved against, any party.



23)  
Recitals.  The recitals or “Whereas” clauses contained on page 1 of this
Agreement are expressly incorporated into and made a part of this Agreement.



24)  
Non-disparagement.  During the Executive’s employment with the Bank and
following any termination of the Executive’s employment with the Bank, the
Executive shall not publicly disparage or make or publish any negative
statements or comments about the Bank, any of the Bank’s subsidiaries or
affiliates or any of their respective products, services, directors, officers or
employees.  During the Executive’s employment with the Bank and following any
termination of the Executive’s employment with the Bank, and subject to
applicable law, no executive officer of the Bank or member of the Bank’s Board
of Directors shall publicly disparage or make or publish any negative statements
or comments about the Executive.



25)  
Cooperation.  For a period of five (5) years following any termination of the
Executive’s employment with the Bank and upon the request of the Bank or any of
its subsidiaries or affiliates, the Executive shall reasonably cooperate, assist
and make himself available (for testimony or otherwise) at appropriate times and
places as reasonably determined by the Bank or any of its subsidiaries or
affiliates in connection with any claim, demand, action, suit, proceeding,
discovery, examination, investigation or litigation by, against or affecting the
Bank or any of its subsidiaries or affiliates.  In connection with the
foregoing, the Bank shall pay the Executive a fee of $1,000 for each day that
the Bank or any subsidiary or affiliate of the Bank requests the Executive to
cooperate, assist or make himself available, and shall also reimburse the
Executive for his reasonable out-of-pocket travel expenses that are approved in
advance by the Chairman of

 
 
15

--------------------------------------------------------------------------------


 
the Bank; provided, however, that the Bank shall not pay such fee or reimburse
for such expenses in connection with any claim, demand, action, suit or
proceeding relating to this Agreement.

 
26)  
Certain Remedies.  The Executive agrees that the Bank will suffer irreparable
damage and injury and will not have an adequate remedy at law in the event of
any actual, threatened or attempted breach by the Executive of any provision of
Section 3.  Accordingly, in the event of a breach or a threatened or attempted
breach by the Executive of any provision of Section 3, in addition to all other
remedies to which the Bank is entitled at law, in equity or otherwise, the Bank
shall be entitled to a temporary restraining order, a permanent injunction
and/or a decree of specific performance of any provision of Section 3.  The
parties agree that a bond posted by the Bank in the amount of One Thousand
Dollars ($1,000) shall be adequate and appropriate in connection with such
restraining order or injunction and that actual damages need not be proved by
the Bank prior to it being entitled to obtain such restraining order, injunction
or specific performance.  The foregoing remedies shall not be deemed to be the
exclusive rights or remedies of the Bank for any breach of or noncompliance with
this Agreement by the Executive but shall be in addition to all other rights and
remedies available to the Bank at law, in equity or otherwise.



IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.






_/s/ Thomas F. Prisby _______________
 Thomas F. Prisby


Attest:                                                                   CITIZENS
FINANCIAL BANK






By: /s/ Monica F. Sullivan                                    By:_/s/ Agnes C.
Lasics_______________
Corporate Secretary
 (Name and Title)










KD_IM-1325991_3.DOC



16 
 

--------------------------------------------------------------------------------

 
